DOWDELL, J.
There was no error in overruling the defendant’s objection to the testimony of the witness Frank McGee as to statements made by the defen*50dant shortly after the. homicide. It was made clearly to appear that no threats or promises were made to induce the statement.
Written charge 1 is conceded by appellant’s counsel to he incomplete and defective.
Charge 2 pretermits the element of the honest belief of ¡the defendant in the imminency of the peril, and for this reason if no other was bad.
Charge 3 pretermits one or more of the constituents elements of self-defense and was, therefore, properly refused. Similar charges have, often been condemned by this court. — Gilmore v. State, 126 Ala. 20; Miller v. State, 107 Ala. 45; Wilkins v. State, 98 Ala. 6, and authorities cited in these cases.
There is no error in the record, and the judgment will be'affirmed.